FILED
                               NOT FOR PUBLICATION                          NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


JINGRU LIANG; WENQIAO XU,                         No. 13-73111

               Petitioners,                       Agency Nos.        A200-264-829
                                                                     A200-264-830
 v.

LORETTA E. LYNCH, Attorney General,               MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Jingru Liang and Wenqiao Xu, natives and citizen of China, petition pro se

for review of the Board of Immigration Appeals’ order dismissing their appeal

from an immigration judge’s decision denying Liang’s application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th

Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that, even if

credible, Liang’s experiences in China, considered cumulatively, did not rise to the

level of persecution. See id. at 1019-21. Substantial evidence also supports the

agency’s finding that Liang did not demonstrate a well-founded fear of future

persecution. See id. at 1022 (petitioner failed to present “compelling, objective

evidence demonstrating a well-founded fear of persecution”); Nagoulko v. INS, 333
F.3d 1012, 1018 (9th Cir. 2003) (possibility of persecution “too speculative”).

Thus, Liang’s asylum claim fails. See Nagoulko, 333 F.3d at 1018.

      Because Liang failed to establish eligibility for asylum, her withholding of

removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of Liang’s CAT

claim because she failed to establish it is more likely than not she would be

tortured by or the consent or acquiesce of the government if returned to China. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.


                                          2                                     13-73111